Citation Nr: 1106650	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for right elbow and forearm 
disorder, to include as secondary to service-connected fracture 
of the right 5th finger status post open reduction and internal 
fixation, with loss of hand strength, bone fragment and numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1994.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and November 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

In February 2009, the Board issued a decision which denied the 
Veteran's claim for service connection for left ear hearing loss.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, the Court issued a decision that vacated and remanded 
the case to the Board for readjudication.

The issues of entitlement to service connection for left ear 
hearing loss, a sinus disorder, and right elbow and forearm 
disorder as secondary to service-connected fracture of the right 
5th finger status post open reduction and internal fixation, with 
loss of hand strength, bone fragment and numbness, are addressed 
in the remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's currently 
diagnosed sleep apnea is related to his military service or to 
any incident therein.




CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's February 2007 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue decided herein.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that no VA examination is 
required in conjunction with the Veteran's claim for service 
connection for sleep apnea because there is no evidence of record 
relating his current sleep apnea to his military service.  
Finally, as there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of sleep apnea or any sleep 
disorder.  After separation from service, a February 2005 VA 
sleep study report stated that the Veteran was referred for 
overnight polysomnography for evaluation of sleep apnea.  The 
Veteran's study revealed findings consistent with severe sleep 
apnea and hypopnea before starting him on a continuous positive 
airway pressure (C-PAP) machine.  It was noted that the apneas 
and hypopneas caused frequent arousals and awakening and severe 
oxygen desaturation.

A December 2006 VA treatment report noted an assessment of sleep 
apnea, on C-PAP.  A January 2007 VA treatment report stated that 
the Veteran was seen on follow-up on his sleep apnea.  The 
Veteran reported that his symptoms worsened over the past 4 to 5 
months in that he experienced increasing daytime sleepiness and 
worsening daytime headaches.  The assessment was obstructive 
sleep apnea.

In a March 2007 submission, the Veteran stated that sleep apnea 
was diagnosed in March 2003.  He also stated that he had been on 
the C-PAP machine for the previous two years.  In a March 2007 
statement, the Veteran's wife claimed that the Veteran developed 
sleep apnea because he was not as active as he used to be.  She 
stated that when they first got married, the Veteran would snore 
only when he was extremely tired; however, as years passed it got 
worse.

A June 2007 VA treatment report noted that the Veteran needed 
follow up with the pulmonary department regarding any C-PAP 
adjustment.

The competent evidence of record does not show that the Veteran's 
sleep apnea is related to his military service.  The Veteran's 
service treatment records are completely silent as to any 
complaints, symptoms, or diagnosis of sleep apnea or any sleep 
disorder.  While the Veteran has a current diagnosis of sleep 
apnea, there is no medical evidence of record that this condition 
was diagnosed prior to 2005, over 20 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back disorder).  The Veteran contends that his sleep 
apnea was diagnosed in March 2003.  Additionally, the Veteran's 
wife stated in March 2007 that the Veteran had developed sleep 
apnea over the years of their marriage.  While the Board finds 
that these lay statements are competent and credible evidence as 
to the onset of the Veteran's sleep apnea, such onset is 
approximately 5 years after his military discharge, as the record 
reflects that the Veteran and his wife have been married since 
August 1999.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  Furthermore, the Veteran has not alleged 
having had ongoing manifestations of this condition since his 
military discharge in 1994.

Additionally, there is no competent evidence of record linking 
the Veteran's current sleep apnea to his military service, or to 
any incident occurring therein.  To extent that the Veteran 
contends that his sleep apnea was caused by his military service, 
the Board finds that these statements as to medical causation are 
not competent evidence to establish service connection for sleep 
apnea.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the Board finds as a matter of fact that whether 
sleep apnea was caused by the Veteran's military service does not 
lie within the range of common experience or common knowledge, 
but requires special experience or special knowledge.  The 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide a 
competent etiological opinion that his sleep apnea was the result 
of military service ending over 16 years ago.  Espiritu, 2 Vet. 
App. at 494. 

Nevertheless, in certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  See Davidson, 
581 F.3d at 1315-16.  Lay statements are competent evidence 
regarding symptoms capable of observation and may provide 
sufficient support for a claim of service connection.  Id.; see 
also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  However, sleep 
apnea is not the type of disorder that is readily identifiable as 
its manifestations may be representative of other disorders.  
Moreover, as noted above, the Veteran has not claimed that sleep 
apnea was observed in service or continuously shown after his 
military service.  Accordingly, the Board finds that these 
statements as to medical causation are not probative evidence to 
establish service connection for sleep apnea.  Id.

The Board has considered the benefit of the doubt doctrine when 
making these findings, but the preponderance of the evidence is 
against the Veteran's claim for entitlement to service connection 
for sleep apnea, and therefore, the application of the doctrine 
is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 
ORDER

Service connection for sleep apnea is denied.

REMAND

Left Ear Hearing Loss

Previously, the Board remanded the Veteran's claim for service 
connection for left ear hearing loss in July 2007 and April 2008 
requesting that the Veteran be provided with adequate VA 
examinations.  In both remands, the Board instructed that the VA 
examiner "specifically address the question of whether any 
degree of left ear hearing loss began as a result of any 
inservice noise exposure."  Most recently, the Veteran was 
afforded a July 2008 VA examination and the VA examiner concluded 
that the Veteran's acoustic trauma while in the military did not 
cause his current hearing loss in the left ear.  In reaching this 
conclusion, the examiner found that no significant decrease in 
hearing sensitivity was shown in service.  The examiner 
additionally considered that the 10 year-span of time between the 
Veteran's separation from service and the first postservice 
documentation of hearing loss with both occupational and 
recreational noise exposure occurring within that time.

Based on this evidence, the Board denied the Veteran's claim of 
entitlement to service connection for left ear hearing loss in 
February 2009.  The Veteran appealed to the Court, which vacated 
and remanded the case to the Board for readjudication.  The Court 
found that the Board failed to ensure compliance with the 
previous remand as the July 2008 VA medical opinion did not 
specifically address the Board's question of whether any degree 
of the Veteran's left ear hearing loss began as a result of his 
inservice noise exposure.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Sinus Disorder

In a January 2007 statement, the Veteran claimed that he was 
treated for a sinus condition in service and that he continued to 
have difficulty with his sinus condition since his discharge from 
military service.  He stated that he continued to have nosebleeds 
with no cause, drainage, and coughing-up phlegm.  His service 
treatment records reflect that he complained of headache and 
frequent nosebleeds in July 1990.  An August 1990 service 
treatment report also noted an assessment of persistent epistaxis 
(nosebleed).  A December 1991 service treatment report noted a 
history cough, sore throat, and nasal congestion and the 
impression was upper respiratory infection.  Following his 
separation from service, a November 2001 private treatment report 
noted the Veteran's complaint of headache and dizziness with 
nosebleeds.  The Veteran stated that his nose bleeding of 2 to 3 
times a week for the previous two weeks.  The assessment was 
epistaxis, cephalgia (headache) and allergic rhinitis.  

Although the Veteran's service treatment records do not show a 
diagnosis of a sinus disorder specifically, the Veteran's 
statements reported that he experienced nosebleeds and nasal 
drainage and congestion ever since his separation from military 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding 
that a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  

Overall, however, it is not entirely clear whether the Veteran 
has a current diagnosis of a sinus disorder.  In addition, the 
Board finds the medical evidence ambiguous as to whether the 
Veteran currently has a sinus disorder associated with his 
complaints of nosebleeds and nasal congestion in the military.  
The Veteran has never been afforded a VA examination in 
conjunction with this claim, and the Board finds that a VA 
examination is necessary to adequately decide the merits of the 
claim.  McLendon, 20 Vet. App. at 83.

Right Elbow and Forearm Disorder, to include as Secondary to 
Service-Connected Fracture of Right 5th Finger Status Post Open 
Reduction and Internal Fixation

The Veteran contends that he was told that his right hand 
disability was causing severe pain in his right elbow and 
forearm.  His service treatment records are negative for any 
complaints, treatments, or diagnoses of right forearm and elbow 
disorder.  However, while in military service, the Veteran 
reported a history of right forearm fracture in 1986 with no 
deficit on a December 1990 examination and a broken bone in the 
right arm in 1985 on an October 1993 examination.  The current 
medical evidence of record shows the Veteran's complaint of right 
arm and elbow pain and ongoing physical therapy treatment.  VA 
treatment records dated in July and August 2007 indicate that the 
Veteran was referred for treatment of right elbow tendonitis and 
note a history of right forearm and humeral fracture when he was 
12 years old.

Based on the lay evidence provided by the Veteran regarding the 
medical etiology of his right forearm and elbow symptoms, the 
Board finds appropriate that Veteran be afforded a VA examination 
to determine the current existence and etiology of any current 
right elbow and forearm disorder found, while the case is on 
remand for further development.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The VA examination conducted pursuant to this Remand should 
include an opinion from the examiner as to whether the Veteran 
did indeed have a right elbow and/or forearm disorder prior to 
service and, if so, whether that preexisting disorder was 
aggravated beyond its natural progression during his active duty.  
Even if the Veteran is found not to have a preexisting right arm 
and/or elbow disability, the examiner should address the etiology 
of any right arm and elbow disorder diagnosed on current 
examination.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his left ear hearing 
loss, sinus disorder, and right elbow and 
forearm disorder, since his discharge from 
the service.  The RO must then obtain copies 
of the related medical records that are not 
already in the claims folder.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claims, and (d) 
that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the current existence and etiology 
of any left ear hearing loss found.  The 
claims file must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Specifically, the results 
of the audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  After a review 
of the examination findings and the entire 
evidence of record, the examiner must render 
an opinion as to whether any current left ear 
hearing loss is related to the Veteran's 
period of military service, or to any 
incident therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, the objective medical 
findings in the service treatment records, 
the previous VA audiological evaluations 
currently of record, the Veteran's history of 
inservice and postservice noise exposure, and 
any other pertinent clinical findings of 
record, must be taken into account.  The 
examiner must specifically address the 
question of whether any degree of the 
Veteran's current hearing loss in the left 
ear was incurred in service as a result of 
any inservice noise exposure.

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

3.  The RO must also afford the Veteran the 
appropriate VA examination to determine the 
current existence and etiology of any sinus 
disorder found.  The claims file and a copy 
of this remand must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the medical records in the claims 
file, as well as the Veteran's lay 
statements, the examiner must state whether 
any current sinus disorder is related to the 
Veteran's military service.  Specifically, 
the examiner must indicate whether any 
current sinus disorder found represents 
subsequent manifestations of any chronic 
sinus disorder that began in service, or 
otherwise related to any such sinus disorder.

A complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4.   The RO must also afford the Veteran the 
appropriate VA examination to determine the 
current existence and etiology of any right 
elbow and forearm disorder(s) found.  The 
claims file must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records, as well as the Veteran's lay 
statements in the claims file, the examiner 
must state whether any current right elbow 
and forearm disorder(s) is related to the 
Veteran's military service.

The examiner must state whether any currently 
diagnosed right elbow and forearm disorder(s) 
pre-existed military service.  If a disorder 
is found to have pre-existed military service, 
the examiner must state the evidence upon 
which this opinion was made.  The examiner 
must then state whether it was permanently 
aggravated beyond its natural progression by 
military service.  If any right elbow and 
forearm disorder currently diagnosed is found 
not to have pre-existed military service, the 
examiner must state whether any degree of any 
right forearm and elbow disorder found is 
related to the Veteran's military service or 
is caused by or aggravated by his service-
connected fracture of the right 5th finger 
status post open reduction and internal 
fixation, with loss of hand strength, bone 
fragment and numbness. 

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination(s) and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


